I concur in the judgment and in paragraphs 1 and 2 of the syllabus. I withhold my concurrence in paragraph 3 of the syllabus, for the reason that it assumes to decide questions, such as actual dependency, which are not in issue in this case, were not presented to the court, and should not be prejudged. This court may well follow the admonition of the Supreme Court of the United States in Village of Euclid v. Ambler Realty Co.,272 U.S. 365, 47 S.Ct., 114, 71 L.Ed., 303, 54 A. L. R., 1016. The following statement in the opinion of Justice Sutherland, at page 397, of 272 U.S. (47 S. Ct., 121), is quite pertinent here: "In the realm of constitutional law, especially, this Court has perceived the embarrassment which is likely to result from an attempt to formulate rules or decide questions beyond the necessities of the immediate issue. It has preferred to follow the method of a gradual approach to the general by a systematically guarded application and extension of constitutional principles to particular cases as they arise, rather than by out of hand attempts to establish general rules to which future cases must be fitted."
ROBINSON and JONES, JJ., concur in the concurring opinion. *Page 280